Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 9/18/2020.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-11 and 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (“He”) U.S. Patent Publication No. 2017/0168849 and Ramani et al. (“Ramani”), U.S. Patent Publication No. 2015/0268711.
Regarding Claim 1,  He teaches a hardware processor comprising:
a CPU;
a cache coupled to the CPU [Para: 0047(“creating a Hand-off Block (HOB) in memory” is connected to CPU)]; and

initialize a portion of the cache as static memory for hardware initialization code usage before beginning execution of the hardware initialization code after a power on of the hardware processor [para: 0032(“in a startup procedure, a basic input/output system initializes only a part of memory” where the part of memory is hand-off Block of cache memory as described in para 0047) and 0034(powered on … initialize only first part of the memory … for startup of an operating system”)]; and
cause initialization of a display device to be performed using the portion of the cache [Para: 0036(when an operating system is initialized or “an operating system can be started” visible in display screen)], the initialization of the display device performed independently of initialization of dynamic memory of the hardware processor [Para: 0034(“the first part of the memory that is initialized can satisfy a memory requirement of an operating system” where “operating system  … having specific function and preset by computer user” where the first part of the memory is “preset” and does not refreshed for the following boot process, see para: 0006, 0037, i.e., a static memory)]. He does not disclose expressly wherein the hardware processor comprising a plurality of cores and a cache is connected to the plurality of cores.
In the same field of endeavor (e.g., a system having a processor including multiple cores), Ramani teaches wherein a hardware processor (110) comprising a plurality of cores (410 a-n) and a cache (430) is connected to the plurality of cores [Fig-5].
Accordingly, one of ordinary skill in the art at the time of invention was filed to have modified he’s teachings of initialize a portion of the cache as static memory for 
Regarding Claims 2, 10 and 17, He teaches wherein the hardware initialization code is according to a Basic Input/Output System standard [Para; 0032(“a basic input/output system initializes …”)].
Regarding Claims 3, 11 and 18, He teaches wherein the hardware initialization code is according to a Unified Extensible Firmware Interface standard [Para: 0025(UEFI)].
Regarding Claims 5, 13 and 20, Ramani teaches wherein the cache is shared by the plurality of processor cores and a graphics core [Para: 0077(GPUs)].
Regarding Claim 6, Ramani teaches processor cores having a cache [Fig-5(430)]. One of ordinary skill in the art would use L4 cache based on design requirement.
 Regarding Claims 7 and 14, Ramani teaches wherein the dynamic memory comprises dynamic random access memory (DRAM) [Para: 0056(DRAM)].
Regarding Claims 8 and 15, He teaches wherein the portion of the cache as the static memory is locked down subsequent to execution of the hardware initialization code to prevent access to the portion [Para: 0006(when “operating system of the computer further initialized the memory … except the first part of the memory, of the computer system”)].
4.	Claims 4, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He  and Ramani as applied to claim 1 above (hereinafter “He-Ramani”) and Zimmer et al. (“Zimmer”), U.S. Patent Publication No. 2008/0162878 
Regarding Claims 4, 12 and 19, He-Ramani teaches wherein the hardware initialization code executes on the plurality of processor cores using the portion of the cache as the static memory as set forth above. He-Ramani does not disclose expressly initialization code executes on the plurality of processor cores in parallel during boot up.
In the same field of endeavor (e.g., parallel processing in multi node during boot up time), Zimmer teaches initialization code executes on a plurality of processor cores in parallel during boot up [Para: 0037(Parallel processing among the cores … during boot …”)].
Accordingly, one of ordinary skill in the art at the time of invention was filed to have modified He-Ramani’s teachings of initialize a portion of the cache as static memory for hardware initialization code usage by multiple cores before beginning execution of the hardware initialization code with Zimmer’s teachings of initialization code executes on a plurality of processor cores in parallel during boot up for the purpose of improving startup time and thereby improving user experience at startup of a computing system [He, Para: 0004].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187